DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s arguments, filed 04/12/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 04/12/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicant’s amendment amended claims 1, 4-5, 7-12, 14, and 16-17.
Applicant’s amendment entered new claims 21-22.
Applicant’s amendment cancelled claims 6 and 15.
Claims 1-5, 7-14, 16-17, and 20-21 as filed 04/12/2022 are the current claims hereby under examination. 

Claim Objections – Withdrawn
Response to Arguments
Applicant’s arguments, see page 7, filed 04/12/2022, with respect to the claim objections have been fully considered and are persuasive. The claims have been amended to address the objections. The claim objections have been withdrawn. 



Claim Rejections - 35 USC § 112 – Withdrawn
Response to Arguments
Applicant’s arguments, see page 7, filed 04/12/2022, with respect to the claim rejections under 35 USC § 112 have been fully considered and are persuasive. The claims have been amended to address the rejections. The claim rejections under 35 USC § 112 have been withdrawn. 

Claim Rejections - 35 USC § 103 – Withdrawn and New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 20190232066 A1) in view of Fay (US 20160242667 A1).
Regarding Claim 1, Lim discloses an apparatus for supporting components of an implantable medical device ([0001], implantable medical devices having an electrode and antenna provided in a ceramic header), the apparatus comprising:
a first electrode and a second electrode ([0064], first and second electrodes 126 may be provided on opposite sides of the header 120); 
a scaffold assembly ([0061], main body 122. The broadest reasonable interpretation of a scaffolding assembly includes any supporting framework) configured to interface with a portion of an implantable medical device ([0061], mounting end 124 configured to be mounted to a feedthrough assembly that is mounted to the housing 102 of the IMD 100) and configured to support the first electrode ([0061], An exterior surface of the ceramic material, that defines the main body 122, is formed with certain projecting and recessed features to define, among other things, an electrode retention region) along a first surface of the scaffold assembly (See Fig. 2B, electrode 126 is shown along a first surface facing to the left); and 
an integrated circuitry ([049], switch 26 may be utilized to select between electrodes 126 provided on opposite sides of the header 120). 
However, Lim does not explicitly disclose the scaffold assembly is configured to support the second electrode along a second surface of the scaffold assembly that opposes the first surface and the integrated circuit configured to drive a signal to the first electrode and a signal to the second electrode; and measure an impedance on the driven signal of the first electrode and an impedance on the driven signal of the second electrode to determine a sensing capability of the first electrode and a sensing capability of the second electrode.
Lim suggests that a first and second electrodes may be provided on opposite sides of the header so that the device may measure impedance based upon the orientation of the device to a physiologic area of interest ([0049]). 
In combination, it would have been obvious to provide the electrode on the opposite the opposite side of the header similarly to the first electrode such that the scaffold assembly is configured to support the second electrode along a second surface of the scaffold assembly that opposes the first surface to monitor the physiological signal regardless of the orientation of the IMD when implanted (e,g., activate the electrode facing the heart)(Lim [0064]). One of ordinary skill in the art would recognize that applying the known technique of retaining electrodes in a ceramic support structure protected by an outer shell as taught by Lim to the implantable device disclosed by Lim would yield the predictable result of securely placing the electrodes in a desired configuration.
Lin further suggests that the integrated circuity may be used to select between the electrodes, such as based upon the orientation relative to a physiologic area of interest ([0049], to select between electrodes 126 provided on opposite sides of the header 120, such as based upon the orientation of the IMD 100 relative to a physiologic area of interest).
Fay teaches a medical device included electrodes (Abstract) wherein device is configured to drive a signal to the first electrode and a signal to the second electrode ([0110], a current may be injected between an electrode 24 and one or more return electrodes); and
measure an impedance on the driven signal of the first electrode and an impedance on the driven signal of the second electrode ([0110], Impedance of the medium (e.g. tissue, blood) adjacent to a current-carrying electrode 24 may be measured) to determine a sensing capability of the first electrode and a sensing capability of the second electrode ([0111], impedance increase may be sensed by processing system 32…indicating that electrode 60 has made contact with tissue).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the switch disclosed by Lim to determine which electrodes use based on orientation to drive a current and monitor the impedance to determine sensing capability as taught by Fay to determine when an electrodes is in contact with the tissue of interest (Fay [0072]).

Regarding Claim 2, modified Lim further teaches wherein the scaffold assembly is configured to arrange the first electrode parallel to the second electrode (Based on the teaching of Lim that electrodes are provided on opposite sides of the header 120, such as the header shown in Fig. 2B, the electrodes would be parallel).

Regarding Claim 3, modified Lim further teaches wherein the scaffold assembly includes a frontward facing portion (In Fig. 2B, the frontward facing portion would be facing left) and a rearward facing portion (In Fig. 2B, the rearward facing portion would be facing right), and the first electrode is arranged on the frontward facing portion (In Fig. 2B, the first electrode is pictured and arranged of the left side of the header) and the second electrode is arranged on the rearward facing portion (Based on the teaching of providing electrodes of opposites sides of the header in [0049], in Fig. 2B, the second electrode is not pictured but would be arranged of the right side of the header).

Regarding Claim 4, Lim further discloses the implantable medical device ([0049], IMD 100) comprises a header ([0064], header 120) and a core assembly ([0053], housing 102), the core assembly including the integrated circuitry ([049], switch 26) configured to select between the first electrode and the second electrode ([0049], the switch 26 may be utilized to select between electrodes 126 provided on opposite sides of the header 120, such as based upon the orientation of the IMD 100 relative to a physiologic area of interest).

Regarding Claim 7, Lim further discloses, wherein the first electrode and the second electrode are arranged at a proximal end of the core assembly (See Fig. 6A, the first and second electrodes are located in the header which is shown labeled as 620 and is proximal the electronics module 610 which would include the switch described above) and the apparatus further comprisies a third electrode ([0079], electrode 619) arranged at a distal end of the core assembly ([0079], provided on the distal end of the battery 608. The battery section is provided distal of the core assembly as seen in Fig. 6A).

Regarding Claim 9, modified Lim further teaches wherein the scaffold assembly is arranged within the header (main body 122 is enclosed by shell 134 of the header 120 as described in [0067] and shown in Fig. 3) and the scaffold assembly is configured to support and position the first electrode with a first surface of an interior portion of the header (As shown in Fig. 3, the main body 122 supports and positions the electrode with the shell 134 such that the electrode is position in the opening 125 as described in [0066]) and position the second electrode with a second surface of the interior portion of the header (Based on the teaching of providing electrodes of opposites sides of the header in [0049], in Fig. 3, the main body 122 would support and position an additional electrode with the shell 134 such that the electrode is position in the opening 125 as described in [0066] on the opposite side of the header as well).

Regarding Claim 10, modified Lim further teaches an antenna ([0062], antenna 128) arranged on the scaffold assembly ([0065], antenna 128 is integrated into and extends along the distal end 140) and between the first electrode and the second electrode (As seen in Fig. 2B, the antenna 128 is located in-between the right facing side including the first electrode, and the left facing side which would include the second electrode when the second electrode is disposed opposite the first electrode as suggested in [0049]).

Regarding Claim 11, modified Lim further teaches wherein the first electrode includes a first area ([0063], the electrode 126 may be formed with a surface area that is 40%-80%, and preferably 50%-80% of a total surface area of the side of the header 120) and the second electrode includes a second area (Based on the teaching in [0064] that an additional electrode 126 is provided on the opposite side of the header, the additional electrode would also include a first area similar to that described above), the first area being equal to the second area (Lim does not differentiate the size of the additional electrode from the size of the explicitly disclosed first electrode. Therefore, selecting the second electrode to be sized within the preferred specifications disclosed by Lim, such that the first area and second area would be equal, would be an obvious design choice).

Regarding Claim 12, Lim discloses an apparatus ([0001], implantable medical devices) comprising:
a medical device ([0079], IMD 600 formed in accordance with an alternative embodiment) configured to be implanted within a body of a patient ([0079], biocompatible with the physiologic environment of the implant area) comprising:
a core assembly ([0080], device housing 602) having a proximal end ([0080], proximal end 603) and a distal end ([0080], distal end 6052), 
a header ([0079], header 620) coupled to the proximal end of the core assembly (See Fig. 6A, header 20 couples to distal end 603 through feedthrough assembly 618), 
a first electrode arranged within the header (See Fig. 6A, a first electrode is depicted within the header),
a third electrode ([0079], electrode 619) arranged at a distal end of the core assembly ([0079], provided on the distal end of the battery 608. The battery section is provided at a distal end of the core assembly as seen in Fig. 6A when the battery terminals 613 engage battery receptacles 615 that are provided with the electronics module 610 on the hybrid circuit), and
However, in this embodiment, Lim does not explicitly teach a second electrode arranged within the header, a scaffold assembly arranged within the header and configured to support and separate the first electrode and the second electrode relative to a longitudinal axis of the scaffold assembly, and an integrated circuitry arranged within the core assembly wherein the integrated circuitry is configured to: drive a signal to the first electrode and a signal to the second electrode; and measure an impedance on the driven signal of the first electrode and an impedance on the driven signal of the second electrode to determine a sensing capability of the first electrode and a sensing capability of the second electrode.
In a separate embodiment, Lim teaches:
a second electrode arranged within the header ([0064], first and second electrodes 126 may be provided on opposite sides of the header 120); and
a scaffold assembly ([0061], main body 122. The broadest reasonable interpretation of a scaffolding assembly includes any supporting framework) arranged within the header (Main body 122 is formed within the shell of the header 134 as shown in Fig. 4B) and configured to support and separate the first electrode ([0061], An exterior surface of the ceramic material, that defines the main body 122, is formed with certain projecting and recessed features to define, among other things, an electrode retention region) along a first surface of the scaffold assembly (See Fig. 2B, electrode 126 is shown along a first surface facing to the left) and the second electrode relative to a longitudinal axis of the scaffold assembly ([0064], second electrodes 126 may be provided on opposite sides of the header 120. The “opposite side” is opposite a longitudinal axis of the main body 122);
an integrated circuitry ([049], switch 26 may be utilized to select between electrodes 126 provided on opposite sides of the header 120). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system including a first electrode and a third electrode as disclosed by Lim to include a second electrode opposite the first electrode and supported by a scaffold assembly along with an integrated circuit as taught by Lim to monitor the physiological signal regardless of the orientation of the IMD when implanted (e,g., activate the electrode facing the heart)(Lim [0064]). One of ordinary skill in the art would recognize that applying the known technique of retaining electrodes in a ceramic support structure protected by an outer shell as taught by Lim to the implantable device disclosed by Lim would yield the predictable result of securely placing the electrodes in a desired configuration. 
Modified Lim does not explicitly teach the integrated circuitry is configured to: drive a signal to the first electrode and a signal to the second electrode; and measure an impedance on the driven signal of the first electrode and an impedance on the driven signal of the second electrode to determine a sensing capability of the first electrode and a sensing capability of the second electrode. 
Fay teaches a medical device included electrodes (Abstract) wherein device is configured to:drive a signal to the first electrode and a signal to the second electrode ([0110], a current may be injected between an electrode 24 and one or more return electrodes); and
measure an impedance on the driven signal of the first electrode and an impedance on the driven signal of the second electrode ([0110], Impedance of the medium (e.g. tissue, blood) adjacent to a current-carrying electrode 24 may be measured) to determine a sensing capability of the first electrode and a sensing capability of the second electrode ([0111], impedance increase may be sensed by processing system 32…indicating that electrode 60 has made contact with tissue).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the switch disclosed by Lim to determine which electrodes use based on orientation to drive a current and monitor the impedance to determine sensing capability as taught by Fay to determine when an electrodes is in contact with the tissue of interest (Fay [0072]).

Regarding Claim 13, modified Lim further teaches wherein the scaffold assembly is configured to interface with a portion of the core assembly (Header 621 interfaces with core assembly 602 through feedthrough 618 as described in [0079] and seen in Fig. 6A) and configured to support the first electrode along a first surface of the scaffold assembly (as shown in Fig. 3, the main body is configured with electrode retention region 130 which supports the electrode along the outer surface of the main body aligned with the opening 125) and the second electrode along a second surface of the scaffold assembly that opposes the first surface (because modified Lim teaches providing a second electrode within the header opposite the first electrode as described above, the main body would be further configured to support the second electrode similarly. In Fig. 3, this would be mean altering the solid case portion 134B to be similarly configured to the front case portion 134A with the opening 125 to interface with an electrode retention portion 130 of the main body).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 20190232066 A1) and Fay (US 20160242667 A1) as applied to claim 4 above, and further in view of Tobey (US 20200038101 A1).
Regarding Claim 5, Fay further teaches wherein the device is configured to measure sensing capability of the first electrode and the second sensing electrode ([0111], impedance increase may be sensed by processing system 32…indicating that electrode 60 has made contact with tissue).
However, modified Lim does not explicitly teach wherein the integrated circuitry is configured to select between the first electrode and the second electrode in response to determining a greater of the sensing capability of the first electrode and the sensing capability of the second electrode.
Tobey teaches a system in the analogous art of implantable electrode system (Abstract) wherein an integrated circuitry ([0140], processor of console (12)) is configured to measure sensing capability of a first electrode and sensing capability of a second electrode ([0140], may automatically identify a non-tissue-contacting electrode… based on the impedance at electrodes) and select between the first electrode and the second electrode ([0139], processor of console (12) may then process the potentials… from a tissue-contacting electrode) in response to determining a greater of the sensing capability of the first electrode and the sensing capability of the second electrode ([0140], non-tissue-contacting electrode… may have a lower impedance than a tissue-contacting electrode. The processor determines the on-tissue status (the sensing capability) of the electrodes and selects the on-tissue status based on the greater impedance). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-electrode system including contact sensing as taught by Fay to include determining the sensing capabilities of the electrodes and selecting the electrodes as taught by Tobey to determine which sensor is sufficiently contacting the tissue (Tobey [0140]) and acquire data only from the electrodes in sufficient contact with the surface. One of ordinary skill in the art would recognize that applying the know technique of determining sensing capabilities based on impedance as taught by Tobey to the system including activating one of two electrodes based on orientation as suggested by Lim would yield the predictable result of activating an electrode based on proper tissue contact to increase accuracy of the device. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 20190232066 A1) and Fay (US 20160242667 A1) as applied to claim 7 above, and further in view of Drake (US 20200101297 A1).
Regarding Claim 8, modified Lim teaches the apparatus of claim 7 as described above.
However, modified Lim does not explicitly disclose wherein the integrated circuitry is configured to drive the third electrode and one of the first electrode and the second electrode and to sense another of the first electrode and the second electrode.
Drake teaches a multi-electrode implantable medical device ([0002], implantable medical device and method for detecting atrial events using an intraventricular impedance signal) wherein an integrated circuitry ([0053], impedance sensing circuit 216) is configured to drive the third electrode and one of the first electrode and the second electrode ([0053], includes a drive signal source for injecting an impedance drive signal via electrodes 162 and 164) and to sense another of the first electrode and the second electrode ([0054], impedance signal is received using electrodes 168). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated circuit and electrode system taught by Lim to include driving two of the electrodes and sensing with the third as taught by Drake to measure the impedance of the tissue (Drake [0053]). 

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 20190232066 A1) and Fay (US 20160242667 A1) as applied to claim 12 above, and further in view of Tobey (US 20200038101 A1).
Regarding Claim 14, Fay further teaches wherein the device is configured to measure the sensing capability of the first electrode and measure the sensing capability of the second sensing electrode ([0111], impedance increase may be sensed by processing system 32…indicating that electrode has made contact with tissue).
However, modified Lim does not explicitly teach that the integrated circuitry is configured to select between the first electrode and the second electrode in response to determining a greater of the sensing capability of the first electrode and the sensing capability of the second electrode. 
Tobey teaches a system in the analogous art of implantable electrode system (Abstract) wherein an integrated circuitry ([0140], processor of console (12)) is configured to measure sensing capability of the first electrode and sensing capability of the second electrode ([0140], may automatically identify a non-tissue-contacting electrode… based on the impedance at electrodes) and select between the first electrode and the second electrode ([0139], processor of console (12) may then process the potentials… from a tissue-contacting electrode) in response to determining a greater of the sensing capability of the first electrode and the sensing capability of the second electrode ([0140], non-tissue-contacting electrode… may have a lower impedance than a tissue-contacting electrode. The processor determines the on-tissue status (the sensing capability) of the electrodes and selects the on-tissue status based on the greater impedance). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-electrode system disclosed by Lim to include determining the sensing capabilities of the electrodes as taught by Tobey to determine which sensor is sufficiently contacting the tissue (Tobey [0140]). One of ordinary skill in the art would recognize that applying the know technique of determining sensing capabilities based on impedance as taught by Tobey to the system including activating one of two electrodes based on orientation as suggested by Lim would yield the predictable result of activating an electrode based on proper tissue contact to increase accuracy of the device. 

Regarding Claim 17, Lim further teaches wherein the scaffold assembly is arranged within the header (main body 122 is enclosed by shell 134 of the header 120 as described in [0067] and shown in Fig. 3) and the scaffold assembly is configured to support and position the first electrode with a first surface of an interior portion of the header (As shown in Fig. 3, the main body 122 supports and positions the electrode with the shell 134 such that the electrode is position in the opening 125 as described in [0066]) and position the second electrode with a second surface of the interior portion of the header (Based on the teaching of providing electrodes of opposites sides of the header in [0049], in Fig. 3, the main body 122 would support and position an additional electrode with the shell 134 such that the electrode is position in the opening 125 as described in [0066] on the opposite side of the header as well).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 20190232066 A1), Fay (US 20160242667 A1), and Tobey (US 20200038101 A1) as applied to claim 14 above, and further in view of Drake (US 20200101297 A1).
Regarding Claim 16, modified Lim teaches the apparatus of claim 14 as described above.
However, modified Lim does not explicitly disclose wherein the integrated circuitry is further configured to drive the third electrode and one of the first electrode and the second electrode and sense another of the first electrode and the second electrode.
Drake teaches a multi-electrode implantable medical device ([0002], implantable medical device and method for detecting atrial events using an intraventricular impedance signal) wherein an integrated circuitry ([0053], impedance sensing circuit 216) is configured to drive the third electrode and one of the first electrode and the second electrode ([0053], includes a drive signal source for injecting an impedance drive signal via electrodes 162 and 164) and sense another of the first electrode and the second electrode ([0054], impedance signal is received using electrodes 168). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated circuit and electrode system taught by Lim to include driving two of the electrodes and sensing with the third as taught by Drake to measure the impedance of the tissue (Drake [0053]). 
Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 USC § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The rejections of claims 5 and 16 under 35 USC § 103 have bene withdrawn as the claims were cancelled. 

Allowable Subject Matter
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 21-22, the prior art relied upon in previous rejections, and those discovered during search and consideration of the claims, fails to teach or reasonably suggest an integrated circuity configured to drive one of the first electrode and the second electrode in a loop; and sense another of the first electrode and the second electrode. The closes prior art of record includes Drake (US 20200101297 A1) who teaches driving one of a plurality of electrodes and sensing with another electrode, but Drake fails to teach that this is done is a loop.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791